Exhibit 99.1 Press Release Herbert Kurz intends to vote against Board nominees of Presidential Life (PLFE) On March 24, 2011, Herbert Kurz announced his intention to challenge the Board of Directors’ stewardship of Presidential Life Corporation (“Presidential Life”) (Nasdaq: PLFE) and to vote against the Board’s director-nominees at the 2011 Annual Meeting of Stockholders. Mr. Kurz owns 8.2% of the outstanding shares of the common stock of Presidential Life. This is not intended to be a solicitation of proxies in respect of Presidential Life. Piermont, NY March 24, 2011 Press contact: Gary J. Simon Hughes Hubbard & Reed LLP One Battery Park Plaza, New York, NY 10004-1482 Office 212-837-6770, Cell 917-446-7834,Fax 212-299-6770 E-mail: simon@hugheshubbard.com
